Fourth Court of Appeals
                             San Antonio, Texas
                                  January 28, 2021

                                No. 04-20-00393-CV

  SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc. and BP America
                        Production Company,
                             Appellants

                                          v.

                          JUAN SALINAS RANCH, LTD.,
                                   Appellee

              From the 111th Judicial District Court, Webb County, Texas
                         Trial Court No. 2013CV7000614D2
                    Honorable Monica Z. Notzon, Judge Presiding


                                   ORDER

       Appellee's Motion for Extension of Time is hereby GRANTED IN PART. The
Appellee's Brief is due February 15, 2021.

     It is so ORDERED on January 28, 2021.

                                                            PER CURIAM

     ATTESTED TO: _____________________________
                  Michael A. Cruz,
                  Clerk of Court